 

Exhibit 10.50

 

SECOND ADDENDUM

TO

STOCK PURCHASE AGREEMENT

 

This Second Addendum to the ‘Stock Purchase Agreement’ (“Addendum”) dated
January 13, 2018 is an addendum to: 1) the Stock Purchase Agreement by and
amongst Seven Stars Cloud Group, Inc, Delaware Board of Trade Holdings, Inc.,
and Atlantic Bridge Investments, LLC, DBOT-I LLC., Michael J. Ramone, and Dennis
Toner executed on December 18, 2017; and 2) the Stock Purchase Agreement by and
amongst Seven Stars Cloud Group, Inc, Delaware Board of Trade Holdings, Inc.,
and DBOT-I LLC. The parties shall be referred to individually, or collectively
as the “Parties”.

 

WHEREAS, the original purchasing party in the Stock Purchase Agreement was Seven
Stars Cloud Group, Inc.,

 

WHEREAS, the Parties now wish to change the purchasing party from Seven Stars
Cloud Group, Inc. to its wholly owned subsidiary ‘China Broadband, Ltd.’, a
Cayman Islands limited liability company.

 

THEREFORE, the Parties hereby agree to the abovementioned change to the Stock
Purchase Agreement.

 

Except as expressly provided in this Addendum, all other terms, conditions, and
provisions of the Stock Purchase Agreement shall continue in force and effect.
The Stock Purchase Agreement, as modified by this Addendum, contains the full
and complete understanding between the Parties and supersedes all prior
negotiations and understandings of the parties, and no modification of any
provision hereof will be valid unless in a signed writing.

 

IN WITNESS WHEREOF, this Agreement is executed as of the date set forth above.

 

SEVEN STARS CLOUD GROUP, INC.           /s/ Robert G. Benya         By: Robert
G. Benya   Its: President and Chief Revenue Officer  

 



   

 

 

DELAWARE BOARD OF TRADE HOLDINGS, INC.           /s/ John F. Wallace         By:
John F. Wallace   Its: Chairman         ATLANTIC BRIDGE INVESTMENTS, LLC        
  /s/ Jose Albert Guadalupe         By: Jose Albert Guadalupe   Its: Director  
      DBOT-I LLC           /s/ John Hynansky         By: John Hynansky   Its:
Manager           /s/ Michael J. Ramone         Michael J. Ramone           /s/
Dennis Toner         Dennis Toner  

 

   

